DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 13-15, drawn to a process for making an aqueous liquid dispersion concentrate incorporating at least one agrochemically active ingredient comprising the steps of: a. dissolving or suspending at least one agrochemically active ingredient in a liquid curable, solidifiable or polymerizable resin optionally containing at least one non-cross-linkable mobile chemical, optionally containing a non-porous particulate mineral, and optionally containing a chemical curing agent; b. combining said solution or suspension with an aqueous liquid containing a colloidal solid emulsion stabilizer and optionally a chemical curing agent and applying mechanical agitation sufficient to form an emulsion of said solution or suspension; and c. effecting cure, solidification or polymerization of the resin to produce an aqueous liquid dispersion of polymer particles which contain at least one agrochemically active ingredient and a colloidal solid distributed at the surface of the polymer particles, classified in CPC A01N 25/02.
II. Claim 9, drawn to a process for making an aqueous liquid dispersion concentrate incorporating at least one agrochemically active ingredient comprising the , classified in CPC A01N 25/04.
III. Claims 10-12, drawn to a process for making an aqueous liquid dispersion concentrate incorporating at least one agrochemically active ingredient comprising the steps of: a. dissolving or suspending at least one agrochemically active ingredient in a melt of a thermoplastic polymer optionally containing a non-porous particulate mineral and optionally containing a non-cross-linkable mobile chemical;  41Atty Docket No: 72769-US-REG-D-NAT-2 b. combining said solution or suspension with an aqueous liquid containing a colloidal solid emulsion stabilizer and applying mechanical agitation sufficient to form an emulsion of said solution or suspension; and c. cooling the emulsion to solidify the disperse phase and thereby produce an aqueous liquid dispersion of polymer particles that contain at least one agrochemically active ingredient and a colloidal solid distributed at the surface of the polymer particles, classified in CFC A01N 25/26.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, require materially different designs (e.g., they require different ingredients – polymerizable resin, thermoplastic polymer and different methods – evaporation, curing via amine hardener or cooling).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.